Riely, J.,
dissenting :
I regret that I am unable to agree with my brethren. My examination and study of our statutes upon usury and of the authorities have led me to the opposite conclusion. The decision, to my mind, is in effect largely a repeal of a statute that has stood without any material change for more than a hundred years, and overturns a line of decisions extending back to Scott v. Young, 4 Rand. 415, and coming down to the recent case of Edmunds’s Ex’ors v. Bruce, 88 Va. 1007. The operation of the statute may be, and doubtless is, harsh, but the law-making power, notwithstanding the decisions of this court, has not seen fit to change it. It is the province of the Legislature to make or repeal laws ; ours, to expound them.
My brethren are firm in their conviction of the correctness of the decision made to-day, and a dissenting opinion, embodying my views, could serve no good purpose. I shall, therefore, content myself with this formal dissent.